Name: Commission Regulation (EEC) No 1670/84 of 13 June 1984 repealing Regulation (EEC) No 1650/84 introducing a countervailing charge on apples originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/30 Official Journal of the European Communities .14. 6 . 84 COMMISSION REGULATION (EEC) No 1670/84 of 13 June 1984 repealing Regulation (EEC) No 1650/84 introducing a countervailing charge on apples originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 985/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas by Regulation (EEC) No 1 650/84 (3) the Commission introduced a countervailing charge on apples originating in Spain ; Whereas verification has revealed that, due to an error of calculation, the said countervailing charge was unduly introduced ; whereas Regulation (EEC) No 1650/84 should therefore be repealed ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1650/84 is hereby repealed. Article 2 This Regulation shall enter into force on 14 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 103, 16 . 4. 1984, p. 1 . (3 OJ No L 156, 13 . 6 . 1984, p. 19 .